Judgment, Supreme Court, New York County, entered February 19, 1975, unanimously modified, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent within 20 days of service upon her by the defendants-appellants of a copy of the order entered herein, with notice of entry, serves and files in the office *523of the clerk of the trial court a written stipulation consenting to reduce the verdict to $400,000 and to the entry of a judgment in accordance therewith. If the ■ plaintiff-respondent consents to the reduction, the judgment as so amended and reduced is affirmed, without costs or disbursements. The amount awarded by the jury is excessive and a judgment exceeding the amount indicated is not warranted on this record. On this record, moreover, the trial court properly declined to allow counsel fees as an element of damages under the indemnity agreement. The order entered March 19, 1975, insofar as it denied appellant American Bridge "reasonable attorneys’ fees, disbursements and costs” against appellant A. Munder & Son, Inc., is unanimously affirmed, without costs and without disbursements. Concur— Stevens, P. J., Murphy, Birns, Capozzoli and Nunez, JJ.